Per Curiam.

After a careful examination and review of the record in this case, and inasmuch as respondent was properly served but filed no objections to the board’s recommendations, this court concurs with the findings and conclusions of the board that respondent violated DR 1-102(A)(4) and (6) and DR 9-102(A) of the Code of Professional Responsibility.
It is the judgment of this court that respondent be suspended from the practice of law for one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.